        Case 9:20-cv-01094-BKS Document 8 Filed 12/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


KENNETH WASHINGTON,

                            Petitioner,
       v.                                                       9:20-CV-1094
                                                                (BKS)
COLUMBIA COUNTY SHERIFF'S OFFICE,

                            Respondent.


APPEARANCES:                                                    OF COUNSEL:

KENNETH WASHINGTON
28 Snow Terrace
Poughkeepsie, NY 12601

BRENDA K. SANNES
United States District Judge

                                    DECISION and ORDER

       Petitioner Kenneth Washington seeks federal habeas relief pursuant to 28 U.S.C. §

2254. Dkt. No. 1, Petition ("Pet."). On October 5, 2020, the Court issued a Decision and

Order granting petitioner's IFP application and providing petitioner with thirty days leave to

clarify what he was challenging and what actions, if any, he had taken in state court. See

Dkt. No. 5, Decision and Order ("October Decision"). Specifically, the Court explained that if

petitioner was seeking to challenge either his 2014 criminal conviction or the resulting

sentence – including the post-release supervision – he was required to seek permission from

the Second Circuit to file a successive petition. Id. at 6-8. If, instead, petitioner sought to

challenge his present custody – due to a supervision violation – the petitioner would first

have to exhaust his state court remedies. Id. at 8-10. The present petition did not include
         Case 9:20-cv-01094-BKS Document 8 Filed 12/14/20 Page 2 of 2




any specifics about any administrative or judicial appeals processes in which petitioner had

engaged; therefore, petitioner was advised that his affirmation would also have to detail the

procedural posture of any administrative or state law actions. Id. at 10.

       In compliance with the October Order, petitioner timely filed an affirmation. Dkt. No.

6, Affirmation ("Aff."). In it, petitioner clarified his intentions indicating he "would like to get

the supervision t[aken off] of [him.]" Id. This indicates that petitioner intends to challenge

the original sentence, specifically the post-release supervision, which was imposed in 2014.

For the reasons previously discussed in the October Order, and because district courts have

no jurisdiction to decide successive petitions, the Court is required to transfer this action to

the appropriate Court of Appeals. Torres v. Senkowski, 316 F.3d 147, 151-52 (2d Cir. 2003).

Accordingly, the Court transfers this action to the Second Circuit, pursuant to 28 U.S.C. §

1631, for a determination under 28 U.S.C. § 2244(b) as to whether the petitioner should be

permitted to file a second or successive habeas petition in the district court. Id.

       WHEREFORE, it is

       ORDERED that the Clerk transfer this petition to the United States Court of Appeals

for the Second Circuit, pursuant to 28 U.S.C. § 1631, for a determination under 28 U.S.C. §

2244(b) as to whether petitioner should be authorized to file a second or successive habeas

petition in the district court; and it is further

       ORDERED that the Clerk serve a copy of this Order on petitioner in accordance with

the Local Rules.

Dated: December 14, 2020




                                                    2
